Citation Nr: 1432410	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Lawrence D. Levin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty for training from January to May 1989, and on active duty from November 2001 to April 2002 and from December 2004 to November 2005, with additional inactive service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned an initial 30 percent disability rating.  That rating decision also denied entitlement to a TDIU as a separate issue, with which the Veteran did not specifically disagree.  However, as the Veteran has testified that he is unable to secure or follow gainful employment due to his PTSD, entitlement to a TDIU remains a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).  The Board has bifurcated the issue to ensure that full due process and evidentiary development is accorded to this aspect of the Veteran's appeal.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

The Veteran testified before the undersigned at the August 2013 Board videoconference hearing.  A transcript has been associated with the file.

The issue of an increased rating for psoriasis vulgaris was raised by the Veteran during the August 2013 Board hearing.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  
REMAND

A remand is necessary to obtain outstanding Social Security Administration (SSA) disability records, recent VA treatment records dated since May 23, 2013, and to provide the Veteran with a VA examination to assess the current severity of his PTSD, to include a determination as to whether the disability precludes substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA those records pertinent to the Veteran's claim for disability benefits as well as the any decisions made and any medical records relied upon concerning that claim.

2.  Obtain and associate with the paper or electronic claims files any treatment records from the Lebanon VA Medical Center dated since May 23, 2013.

3.  All attempts to secure the SSA and VA treatment records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

4.  After completion of the above, schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD. 

The VA examiner must discuss the level of functional impairment that results from the Veteran's service-connected PTSD.  Specifically, the VA examiner must address the Veteran's physical and mental capabilities.

The examiner should also opine as to whether the Veteran's service-connected PTSD, without consideration of his service-connected psoriasis vulgaris or other, non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified, to include as a result of the medication taken for his PTSD.

All indicated tests and studies should be conducted.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or Veterans Benefits Management System eFolder) should be made available to and be reviewed by the VA examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Then, the AOJ should readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, to include entiltment to a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

